Title: To James Madison from Elias Vanderhorst, 25 September 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Sepr. 25th. 1802.
					
					On the other side is a Copy of my last respects of the 13t. Instt. since which Period I have 

not had the Honor of hearing from you.
					Our Harvest is now nearly closed and as the weather for gathering it has been very fine, there 

remains no doubt of its being excellent in quality as well as very abundant.  Enclosed are a few of 

our latest News–Papers and also the last London Price Current, to which I beg leave to refer you; 

remaining with great respect, Sir, Your most Obedt. & most Hle Servt.
					
						Elias Vander Horst Jr
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
